Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chao Gao on 4/12/2021.

The application has been amended as follows: 
	Rejoined claims 6 and 7.
	Amended claims 6 and 7 as follows:

6. (Currently Amended) An electrodeposition coating method comprising 
dipping an article to be coated after being subjected to zirconium chemical conversion treatment in the electrodeposition coating composition as claimed in claim 1 to form the electrodeposition coating film, and 
heating the obtained electrodeposition coating film to form a cured electrodeposition coating film.  
7. (Currently Amended) A method of improving an appearance of a cured electrodeposition coating film in electrodeposition coating comprising 
the electrodeposition coating composition as claimed in claim 1 to form the electrodeposition coating film, and 
heating the obtained electrodeposition coating film to form the cured electrodeposition coating film.


The following is an examiner’s statement of reasons for allowance:
As set forth in REMARKS and DECLARATION filed on 2/4/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches an electrodeposition composition comprising the specific components and the special amount of each component, especially the critical amount of zinc compound showing unexpected superior properties,  as cited in the amended claim 1. Therefore, claims 1, 3, 5- 8 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795